                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 COOKEVILLE DIVISION


 IN RE:
                                                              Case No. 2:19-bk-00138
 ANGELIA NICHOLE SHOCKLEY,                                    Chapter 7
                                                              Judge Harrison
          Debtor.


 JASON BRUBACHER, with derivative standing
 on behalf of the bankruptcy estate
                                                              Adversary No. 2:20-ap-90020
          Plaintiff,

 v.

 AMERICAN BANK & TRUST OF THE
 CUMBERLANDS,

          Defendants.


         PLAINTIFF’S RESPONSE TO AMERICAN BANK & TRUST OF THE
      CUMBERLANDS’ STATEMENT OF ADDITIONAL UNDISPUTED MATERIAL
               FACTS FOR MOTION FOR SUMMARY JUDGMENT

        Plaintiff, Jason Brubacher, with derivative standing on behalf of the bankruptcy estate of

Debtor Angelia Nichole Shockley (“Mr. Brubacher”), respectfully submits these responses to

American Bank & Trust’s Statement of Undisputed Material Facts in Support of its Response in

Opposition to Plaintiff’s Motion for Summary Judgment (the “ABT SUMF”). All capitalized terms

not specifically defined herein shall have the meaning ascribed to them in the ABT SUMF or in

Plaintiff’s Statement of Undisputed Material Facts and Exhibits in Support of Motion for Summary

Judgment (the “Brubacher SUMF”). Mr. Brubacher respectfully states as follows:




                                                1

Case 2:20-ap-90020        Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29           Desc Main
                                   Document      Page 1 of 10
        1.      The Final Decree (the “Divorce Order”) in the divorce of the Plaintiff, Jason

Brubacher (“Brubacher” or the “Plaintiff”), and the Debtor, Angelia Nichole Shockley

(“Shockley”), which memorialized the Marital Dissolution Agreement attached thereto, was

entered in Chancery Court for Putnam County, Tennessee Case No. 2016-CV-22 on May 23, 2016,

but was not recorded in the real property records of Putman County, Tennessee (the “Real Property

Records”) until June 19, 2019, at which time it was recorded as Instrument No. 227425. The

Divorce Order was silent as to the actual amounts Shockley owed the Plaintiff and the IRS.

Plaintiff’s Statement of Undisputed Material Facts and Exhibits in Support of Motion for Summary

Judgment (“Plaintiff’s SOMF”), Exh. 1 [Doc. 19-1]. A true and correct copy of the recorded

Divorce Order, showing the recording information, is attached hereto as Exhibit “A”.

        RESPONSE: Mr. Brubacher admits that the document attached to the ABT SUMF as

Exhibit A is a true and correct copy of the Divorce Order and that such Divorce Order was recorded

in the Real Property Records on June 19, 2019 as Instrument No. 227425, and that such document

speaks for itself.

        2.      Trevor Dyer, the loan officer at ABT who took Risher’s application for the loan at

issue in this lawsuit in August 2018 and who ultimately approved the loan application, determined

that Risher’s debt-to-income ratio and the loan-to-value contemplated by Risher’s loan application

supported ABT extending the loan to Risher.

                Q. Okay.· Well, turning back to Exhibit 2, you reference several credit
        issues that Mr. Risher had had in the past. He went through a divorce, had a
        bankruptcy, had a voluntary repossession of a vehicle, and he has issues on his
        credit report, and he has child support arrearages. Did that give you any concern
        about underwriting a loan to Mr. Risher on this property?

                A. It did, yes.

                Q. Okay. So what was it that mooted that concern or overcame that concern?



                                                2

Case 2:20-ap-90020        Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29           Desc Main
                                   Document      Page 2 of 10
               A. His debt-to-income ratio -- scrolling up – I believe it was in the mid 30s,
       which is within our policy. Our policy goes up to 45 percent. So that was a
       compensating factor. The loan-to-value on the property was a compensating factor
       to help offset the credit –

Exh. 6 to Plaintiff’s SOMF, Depo. T. Dyer, 26:6-22.

       RESPONSE: Mr. Brubacher admits that the above language is a quote from Mr. Dyer’s

deposition transcript. Mr. Brubacher disputes, however, that the above language represents

sufficient or objectively reasonable due diligence into ABT’s underwriting of the loan at issue in

this case given the information provided thereto regarding the legitimacy of the underlying transfer

of the Property from Ms. Shockley to Mr. Risher.

       3.      Throughout Risher’s loan application, both Risher and Shockley (a/k/a Angelia

Brubacher) communicated with ABT about Risher’s application. Shockley sent Dyer tax returns

for LyfeTea, LLC, and pay stubs and copies of child support payments for Risher as part of

Risher’s loan application. Shockley also followed up with Dyer about the status of the loan

application. These occurrences were not unusual to ABT.

              Q. Okay. Is it normal for a third-party non-borrower to be sending you this
       information instead of the borrower himself?

               A. Yes.

Id. at 29:24-30:2.

              Q. Okay. So now we have an email from Ms. Shockley sending tax returns
       and an email from Ms. Shockley sending pay stubs. Why wouldn't Mr. Risher be
       the one to send you these pay stubs?

               A. Sometimes that will happen with a loan. Someone will -- you know, a
       spouse or a significant other will take care of sending documents to us as opposed
       to the actual person.

               Q. Okay. Even if that person sending information is not your borrower?

               A. Correct.



                                                 3

Case 2:20-ap-90020       Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29              Desc Main
                                  Document      Page 3 of 10
Id. at 30:17-31:2.

              Q. And I'll just ask the same question again: Is it normal to have a non-
       borrower sending you information on the borrower's child support obligations to a
       wholly independent third party?

                A. If the borrower -- if the borrower allows that person to do it and has
       indicated to me that another person would be sending documents to me, then yes,
       that is -- that is common.

Id. at 31:22-32:4.

               Q. Okay. Did it raise any concerns that Ms. Shockley had conveyed this
       property to Mr. Risher a month before he applied for this loan and that Ms.
       Shockley appears to be having substantial correspondence with the bank about the
       loan itself?

             A. No, those two items together did not raise a concern because I expected
       to communicate with her based on --

               Q. Why did you expect to communicate with her?
               A. Randy had indicated that he would have her send me items.

Id. at 32:16-33:1.

       RESPONSE: Mr. Brubacher admits that the above language is a quote from Mr. Dyer’s

deposition transcript. He disputes, however, any inference that because such occurrences were

ostensibly not unusual for ABT, that somehow means ABT’s loan underwriting was objectively

reasonable under the circumstances or otherwise undermines or negates ABT’s actual or inquiry

notice as to the underlying voidability of Ms. Shockley’s transfer of the Property to Mr. Risher for

no consideration months before ABT acquired the ABT Lien from Mr. Risher.


       4.      ABT ordered a title report on the subject property to determine ownership of the

property and also to identify any potential title issues.

                A.      My understanding, the title analysis is done the same. We have a
       third party that does the title search for title insurance, and we depend on them to
       tell us the legality of the ownership of the property on both types of loans.



                                                   4

Case 2:20-ap-90020        Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29            Desc Main
                                   Document      Page 4 of 10
Id. at 13:4-8.

                Q.       Okay. Now, additionally, you'll get a title policy on the property; is
        that right?

                 A.      That's correct.

                 Q.      What is the purpose of a title insurance policy?

               A.        To show us who owns the property. It shows any liens against the
        property. It will show us if there's any taxes owed against the property, and to insure
        us against any items that do not show up on that title search.

Id. at 42:25- 43:9.

        Q.      Okay. And in the title search that you received, did it reveal any liens
        against Ms. Shockley?

        A.       No, not that I -- no. No, it did not say -- it did not, no.

Id. at 56:2-6.


        RESPONSE: Admitted.

        5.       The IRS did not record a loan against Angelia Shockley in the Real Property

Records, as evidenced by the fact that the IRS filed a claim in Shockley’s bankruptcy case as an

unsecured creditor. [Claim Number 2].

        Q.      Okay. And in the title search that you received, did it reveal any liens
        against Ms. Shockley?

        A.       No, not that I -- no. No, it did not say -- it did not, no.

Id. at 56:2-6.

        RESPONSE: Admitted.

        6.       Brubacher did not record a lien against Angelia Shockley in the Real Property

Records.

        Q.      Okay. And in the title search that you received, did it reveal any liens
        against Ms. Shockley?

                                                     5

Case 2:20-ap-90020         Doc 29     Filed 09/21/20 Entered 09/21/20 14:08:29             Desc Main
                                     Document      Page 5 of 10
          A.     No, not that I -- no. No, it did not say -- it did not, no.

Exh. 6 to Plaintiff’s SOMF, Depo. T. Dyer, 56:2-6.


          RESPONSE: Admitted.

          7.     The extent of ABT’s diligence with respect to investigating the reason Shockley

conveyed the Property to Risher was a discussion between ABT loan officer, Trevor Dyer, and

Risher.

          Q.     Okay. And when you brought up this – when you told Ryan about the
          reasoning for the transfer of the property, did he ask you to get any more
          information or were you-all satisfied with his reasoning?
          A.     I believe we were satisfied with that reasoning.
Exh. 6 to Plaintiff’s SOMF, Depo. T. Dyer, 56:7-13;
          Q.      Okay. And I believe Mr. Dyer did testify, and you heard him testify, that
          he did that diligence by having a discussion with Mr. Risher, and he was satisfied
          with that explanation; is that right?
          A.     Yes.
A true and correct copy of the complete transcript of Ryan Smith’s deposition (the “Depo. R.

Smith”) taken in this case is attached hereto as Exhibit “B”. Depo. R. Smith, 32:1-5.

          RESPONSE: Admitted for purposes of summary judgment.
          8.     It is very common for a family member to deed a piece of property to another family

member.

          A.      It's very common for a family member to deed a ·piece of property to
          another family member. That happens often.
Id. at 19:25-20:2.
          RESPONSE:       Admitted for purposes of summary judgment but disputed that such

conveyance obviates the need for any further due diligence on behalf of a lender to investigate the



                                                     6

Case 2:20-ap-90020         Doc 29     Filed 09/21/20 Entered 09/21/20 14:08:29          Desc Main
                                     Document      Page 6 of 10
circumstances governing the underlying transfer prior to taking a lien on the transferred property.

For example, Section 4301.5 of Freddie Mac’s lending guidelines provide that, in the case of a

cash-out refinance (which was the type of transaction secured by the ABT Lien), the borrower

must have held title to the subject property for at least six months prior to the date of the loan,

unless at least one borrower inherited or was legally awarded the subject property, or that, among

other requirements, there is no affiliation or relationship between the buyer and seller of the

purchase transaction.

       9.      Based on the information obtained by Mr. Dyer during the loan application process,

he did not suspect that Mr. Risher obtained the Property through a fraudulent transfer. See Exh. 6

to Plaintiff’s SOMF, Depo. T. Dyer, 46:17-25, 47:1-23.

       RESPONSE: Mr. Brubacher admits that Mr. Dyer testified that he did not suspect that

Mr. Risher obtained the Property through a fraudulent transfer, but Mr. Brubacher disputes that

such lack of suspicion is objectively reasonable. Mr. Dyer was presented with ample information

during loan underwriting to reasonably conclude that Mr. Risher obtained the Property through a

fraudulent transfer such that the ABT Lien would be avoidable as a subsequent transfer of a

fraudulently transferred asset. Mr. Brubacher refers to the Brubacher SUMF as establishing this

information.

       10.     ABT does not have a title seasoning policy, which is a policy in which lenders

require borrowers to own real property for a certain period of time before extending in-

house/portfolio mortgages secured by the real property.

       Q.      And what's your understanding of the concept of title seasoning?
       A.      That a person would need to own the property for a certain amount of time.
       If you're talking about Fannie, I believe Trevor quoted it as six months.
       Q.      And that's a standard you'd follow in all Fannie loans that you write, correct?

                                                 7

Case 2:20-ap-90020       Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29               Desc Main
                                  Document      Page 7 of 10
       A.      Yes.
       Q.     Assuming that an exception -- there's certain limited exception to that rule,
       of course.
       A.      Yes.
       Q.          And assuming those didn't apply, you would follow those rules?
       A.      Yes.
       Q.          But do you not follow those guidelines in portfolio loans?
       A.      Not -- we don't have a policy to that effect.
Id. at 19:17-19.
       RESPONSE: Admitted for purposes of summary judgment.

       11.     During Risher’s loan application, Dyer questioned Risher concerning the facts that

Shockley conveyed the Property to him for no consideration soon before he applied for the loan,

and Dyer was satisfied with Risher’s explanation that he felt like he had a better chance of getting

the loan in his name because of her recent divorce.

               Q.      Now, in this application, he'd only owned this property for a quarter
       of a year, estimated --
               A.        Uh-huh.
              Q. -- that he was seeking to borrow against.· Did that raise any red flags
       with you when you received the application?
              A.      It did somewhat, and we talked through it, and it kind of satisfied
       what I was -- you know, kind of any qualms I had with it.
               Q.        Well, what were your qualms and how were they satisfied?
               A.     He had just told me that he -- they felt like he would be able to obtain
       the loan, had a better chance of getting the loan in his name because of her recent
       divorce, and that was the reason that they put the property in his name, so that he
       could apply for the loan.
Exh. 6 to Plaintiff’s SOMF, Depo. T. Dyer, 22:1-17.
       RESPONSE: Admitted for purposes of summary judgment.




                                                   8

Case 2:20-ap-90020          Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29            Desc Main
                                     Document      Page 8 of 10
        12.     The main investigative avenue that exists to ABT is to communicate directly with

the potential borrower, unless the borrower gives permission for ABT to speak to someone else

regarding the loan application.

               Q.     Does the bank have certain privacy guidelines regarding who to
        speak to when a loan is applied for?
                A.     Yes.
                Q.     And what do those call for?
                A.     For privacy reasons, we're allowed to discuss only with the borrower
        unless they give us permission to speak with someone else.
                Q.     And did you have permission to speak with Ms. Shockley?
                A.     I did.
                Q.     Okay. Did you have permission to speak with anybody else about
        this loan?
                A.     No.
Id., at 56:18- 57:5.

        RESPONSE: Mr. Brubacher admits for purposes of summary judgment that to ABT the

main investigative avenue that exists is to communicate directly with the potential borrower, but

he disputes that this limited investigative avenue is objectively reasonable when presented with

the sort of information ABT had prior to acquiring the ABT Lien, or that this somehow prevented

ABT from inquiring further with Mr. Risher or Ms. Shockley (as Mr. Dyer admits to being

authorized to speak with) as to the circumstances surrounding the underlying transfer of the

Property prior to acquiring the ABT Lien.




                                                9

Case 2:20-ap-90020       Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29            Desc Main
                                  Document      Page 9 of 10
                                            Respectfully submitted,

                                            /s/ Ned Hildebrand
                                            HENRY E. (“Ned”) HILDEBRAND, IV
                                            GRAY WALDRON
                                            DUNHAM HILDEBRAND, PLLC
                                            2416 21st Avenue South, Suite 303
                                            Nashville, TN 37212
                                            615.933.5851
                                            ned@dhnashville.com
                                            gray@dhnashville.com
                                            Counsel for Plaintiff


                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically on
September 21, 2020. A copy of the same was served via email through the Court’s CM/ECF
system on all parties entitled to service thereby.


                                                    /s/ Ned Hildebrand
                                                    Henry E. (“Ned”) Hildebrand, IV




                                               10

Case 2:20-ap-90020      Doc 29    Filed 09/21/20 Entered 09/21/20 14:08:29            Desc Main
                                 Document     Page 10 of 10
